PER CURIAM.
The facts in this case as disclosed by the record are almost identical with those in the case of Copeland v. Copeland, Fla., 53 So.2d 637. We see no occasion to recede from our opinion and judgment in the Copeland case. Consequently we must grant the petition for writ of certiorari and quash the order entered by the learned chancellor denying petitioner’s motion to dismiss predicated upon.-his plea of privilege to be sued in the county of his residence as provided in Florida Statutes, § 46.01, F.S.A., which order was entered on the 6th day of July, A.D. 1954.
It is so ordered.